IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

PIERRE GEDEON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0737

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed March 3, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Pierre Gedeon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.